In these proceedings to review the assessments of the respondent’s real estate for the years 1933 and 1934, both proceedings were referred to an official referee to hear and report. Upon the coming in of his report the respondent moved to modify and confirm the report and appellants moved to disaffirm the report, sustain the assessments and dismiss the writs herein. The respondent’s motion, in so far as it sought to modify the report, was denied and the report confirmed. The appellants’ motion was denied in toto. Thereafter the order of confirmation was resettled. Such resettled order provides for the payment of interest on the refunds allowed from the date of payment to the date of such refund. The appellants have appealed from all of such resettled order. Resettled order modified as follows:
(1) By striking from the second ordering paragraph the words “ in all respects denied ” and substituting therefor the words “ granted to the extent hereinafter set forth and otherwise denied; ”
(2) By striking from the third ordering paragraph the words “ in all respects, confirmed ” and substituting therefor the words “ modified as hereinafter set forth; ”
(3) By striking from the fifth ordering paragraph the valuations there set forth and substituting therefor the following valuations: $340,000 for the year 1933,
and $311,000 for the year 1934, computed as follows: Land Improvements Total Year $75,000 $265,000 $340,000 1933 $61,000 $250,000 $311,000 1934
(4) By striking out the sixth ordering paragraph and substituting therefor the following: “ Ordered, adjudged and decreed that the City Treasurer of the City of New York, be, and he is, hereby directed to return to the relator or other person, such taxes, if any, the relator or such other person may have paid on the overvaluation of $40,000 for the year 1933, and $19,000 for the year 1934, with interest thereon as provided by law, and it is further.”
As so modified, the resettled order is unanimously affirmed, without costs. In our opinion the reductions made were too drastic. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.